Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 27, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

  161690-1                                                                                                  Brian K. Zahra
                                                                                                          David F. Viviano
  KENNETH McKENZIE,                                                                                   Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
           Plaintiff-Appellee,                                                                         Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
  v                                                                SC: 161690                                        Justices
                                                                   COA: 347061
                                                                   Wayne CC: 18-002451-CD
  DEPARTMENT OF CORRECTIONS, STATE
  OF MICHIGAN, and MACOMB
  CORRECTIONAL FACILITY WARDEN,
           Defendants-Appellants,
  and

  RANDALL HAAS,
             Defendant.
  _________________________________________/
  FATIMA OLDEN,
           Plaintiff-Appellee,
  v                                                                SC: 161691
                                                                   COA: 347798
                                                                   Wayne CC: 18-001424-CD
  DEPARTMENT OF CORRECTIONS, STATE
  OF MICHIGAN, and MACOMB
  CORRECTIONAL FACILITY WARDEN,
             Defendants-Appellants.
  _________________________________________/

         On order of the Court, the application for leave to appeal the May 7, 2020
  judgment of the Court of Appeals is considered. We DIRECT the parties to submit
  supplemental briefs within 28 days of the date of this order addressing whether MCL
  600.6440 exempts the third count of each plaintiff’s amended complaint from the
  exclusive jurisdiction of the Court of Claims. See MCL 600.6419(1). The exemption in
  MCL 600.6440 refers to claims “against the state [or] any department, commission,
  board, institution, arm or agency thereof[,]” but the only defendant named in the third
  count of either amended complaint is the defendant warden.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 27, 2021
         t0419
                                                                              Clerk